Appeal by the defendant from a judgment of the Supreme Court, Kings County (Knipel, J.), rendered May 22, 2001, convicting her of assault in the first degree and robbery in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the evidence was legally insufficient to establish her guilt of assault in the first degree and robbery in the first degree is unpreserved for appellate review (see CPL 470.05 [2]; People v Gray, 86 NY2d 10 [1995]; People v Udzinski, 146 AD2d 245 [1989]). In any event, viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620 [1983]), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. The evidence introduced at trial established that the defendant, acting in concert with another assailant, *841intended to, and, in fact did, cause serious physical injury to the complainant, by means of a dangerous instrument, in the course of forcibly stealing property from her (see Penal Law § 120.10 [1]; § 160.15 [3]; People v Rivera, 268 AD2d 538 [2000]; People v Knight, 192 AD2d 676 [1993]; People v Lawrence, 124 AD2d 597 [1986]). Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see CPL 470.15 [5]). Florio, J.P., H. Miller, Adams and Rivera, JJ., concur.